UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7740



JEROME ADDISON,

                                              Plaintiff - Appellant,

          versus

CHARLESTON COUNTY DETENTION CENTER; AL CANNON,
Sheriff; CHARLESTON COUNTY COUNCIL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-96-3007-2-17-AJ)


Submitted:   April 17, 1997                 Decided:   April 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jerome Addison, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Addison v. Charleston
County Detention Ctr., No. CA-96-3007-2-17-AJ (D.S.C. Oct. 25,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2